      Case 7:15-cr-00005-NSR Document 408 Filed 07/20/21    The application
                                                                    Page 1 ofto amend
                                                                                1       Mr. Herbin's
                                                            sentence is granted. The mandatory
                                                            special condition of Mr. Herbin's
                                                            supervised release requiring six (6)
                         The Law Office of James M. Branden
                            80 Bay Street Landing, Suite 7J
                                                            months of drug treatment upon release
     7/20/2021               New York, New York 10301       from incarceration may be completed at
                                  Tel. 212-286-0173         an out-patient facility. The Clerk of the
                                  Fax 212-286-0495          Court is kindly directed to terminate
                                                            the motion at ECF No. 407.
                                             July 19, 2021


Hon. Nelson Stephen Roman                                   Dated: 7/20/2021
United States District Judge                                White Plains, NY
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

                    Re:   United States v. Kevin Herbin
                          Cr. Docket No. 15-05 (NSR)

Dear Judge Roman:

      I represent Mr. Herbin in the above-referenced matter. On January 21,
2021, he pleaded guilty to violating a term of supervised release and was
sentenced to a term of imprisonment of six months to be followed immediately
by six-months in an in-patient treatment facility. Mr. Herbin completed his
term of imprisonment without incident and was released on July 9, 2021.    I
write based on changed circumstances to request that the drug treatment
component of the sentence be amended to out-patient, which will comply with
the parsimony clause of 18 U.S.C. §3553(a), and allow Mr. Herbin to work and
provide for his desperately needy family.

     Mr. Herbin and his girlfriend, Ashley Santiago, have three children
aged 13, 10 and 2, respectively.  Ms. Santiago is out of work and now out
of savings.  The family lives together and after the payment of rent,  it
subsists on just $300.00 per month. Ms. Santiago is studying online to be
a nurse.    Her efforts to enhance her employment potential are sorely
compromised by her child-care responsibilities.

      Mr. Herbin has been offered a job at a warehouse, earning $20/hour.
He is also aware of a nine-month out-patient drug treatment program at
nearby Peekskill Pathways.

      Income from Mr. Herbin's employment will greatly assist Ms. Santiago,
who is clearly struggling on many fronts, and their young children.
Lengthier treatment may be even more effective for Mr. Herbin than just six
months of in-patient drug treatment.   Further, were he at home Mr. Herbin
could help with the child care.

         I have discussed this matter with Mr. Herbin's probation officer, Ms.
Biggs.     Because she is new to his matter, she takes no position.




                                                                1f1"
                                             Respectfully submitted,

                                      .. .
                                             ..\·--
                                                /""},\.A..-
                                                     I      (   \   /l,,.,.Ar-'   Lv·\--~
                                                                                      -  ~. ~
                                         i/
                                         vJames M. Branden
